OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 6, 1974. By order of this court dated January 4, 1985, a *463disciplinary proceeding was authorized, the respondent was suspended from the practice of law pending the outcome of the disciplinary proceeding, and the matter was referred to a Special Referee to hear and report.
On June 4, 1985 the respondent was convicted in the County Court, Nassau County, of attempted grand larceny in the second degree, a class E felony (see, Penal Law §§ 110.05, 155.35), upon his plea of guilty. On September 10, 1985, the respondent was sentenced to 90 days’ imprisonment and 5 years’ probation, and was directed to pay restitution of $222,870.79.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith. The January 4, 1985, order of this court should be vacated to the extent that it authorized a disciplinary proceeding, appointed a Special Referee, and referred the matter for a hearing.
Mollen, P. J., Lazer, Mangano, Gibbons and Lawrence, JJ., concur.